Citation Nr: 1045860	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 
1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

In June 2008, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for a right ankle disability, a left ankle 
disability to include as secondary to the right ankle 
disability, and headaches have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat or claim a stressor 
related to fear of hostile military or terrorist activity 
consistent with the places, types, and circumstances of his 
service, and there is no corroboration or verification of the 
occurrence of the Veteran's claimed in-service stressors. 

2.  The preponderance of the competent and probative evidence of 
record demonstrates that the Veteran does not have a current 
diagnosis of left ear hearing loss for purposes of establishing 
service connection.

3.  The Veteran did not exhibit right ear hearing loss in service 
or within one year after discharge from service, and right ear 
hearing loss is not otherwise shown to be associated with his 
active service.  

4.  The Veteran is not shown to be suffering from tinnitus that 
is due to any event or incident of his service.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2010).

3.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
evidentiary development letters dated in September 2004, December 
2004, March 2005, and February 2006 in which the RO advised the 
appellant of the evidence needed to substantiate his claims.  The 
September 2004 and February 2006 letters, along with letters from 
July 2008 and April 2009, provided more detailed notice on how to 
establish an in-service stressor.  These letters advised the 
Veteran of his and VA's responsibilities under VCAA, to include 
what evidence should be provided by him and what evidence should 
be provided by VA.  A March 2006 letter advised the Veteran as to 
the type of evidence needed to substantiate both the disability 
rating and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.

The Board notes that the February 2006 and March 2006 letters 
were not issued prior to the initial adjudication of the 
Veteran's claims in June 2005.  His claims, however, were 
subsequently readjudicated in a July 2006 statement of the case 
and an August 2010 supplemental statement of the case.  In any 
event, because service connection is being denied, the Board 
finds that any deficiencies in the content or timeliness of these 
notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issues on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
service treatment records, service personnel records, VA medical 
records, and private medical records.  

The Board also finds that all appropriate steps were taken to 
attempt stressor verification in response to the Board's June 
2008 remand.  Following this remand, VA requested additional 
stressor information from the Veteran.  In May 2009, the details 
of the Veteran's stressors, including a March or April 1961 
suicide, were submitted to the U. S. Armed Services Center for 
Unit Records Research (CURR) in order to attempt verification.  A 
negative response from the Defense Personnel Records Image 
Retrieval System (DPRIS) suggested that VA contact the United 
States Army Crime Records Center to attempt verification of the 
suicide.  A June 2009 Army Investigative Reports response 
reflects that the requested records were outside of the Army 
Crime Records 40-year retention period.  The record also reflects 
that, in March 2010, VA received a negative DPRIS response to a 
CURR request involving VA's attempts to verify a stressor 
involving a 1961 helicopter crash in Germany.  

The steps that were taken to attempt stressor verification are 
described in a March 2010 formal finding on lack of information 
required to a verify stressor in connection to the PTSD claim.  
Along with the above, this memorandum notes that all procedures 
to obtain information from the Veteran have been properly 
followed and that evidence of these efforts is located in the 
claims file.  The Board therefore finds that VA's attempts to 
verify the Veteran's reported stressors have satisfied the duty 
to assist. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the Veteran underwent a VA examination in 
connection with his hearing loss and tinnitus claims in July 
2010.  The Board finds that this opinion is adequate for the 
purpose of determining the claims decided herein.  The 
examination report reflects that the examiner reviewed the claims 
folder.  During the examination, the examiner elicited from the 
Veteran his history of complaints and symptoms and provided 
clinical findings detailing the examination results.  The 
examiner also clearly noted the current diagnoses and explained 
the reasons behind these diagnoses and etiology opinions.  For 
these reasons, the Board concludes that the July 2010 VA 
examination report in this case provides an adequate basis for a 
decision.  

The Board notes that the Veteran has not been provided a VA 
examination for the claim of entitlement to service connection 
for PTSD.  However, the Board finds that an examination is not 
necessary to decide this claim due to the absence of a verified 
in-service stressor.  Therefore, a VA examination is not 
warranted for this claim.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as sensorineural hearing loss, if such are shown to have 
been manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a 
veteran must show: '(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service'-the 
so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disability, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  
Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not 'engage in 
combat with the enemy,' or the claimed stressor is unrelated to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  
	
75 Fed. Reg. 39845 (July 13, 2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  

As an initial matter, the Board notes that the Veteran did not 
serve during a period of war.  As such, combat service is not 
presumed and 38 U.S.C.A. § 1154(b) is not for application.  

The Veteran has identified four potential stressors related to 
his military service.  One of the Veteran's reported stressors 
involves his having been sent to Berlin and being told he was 
going to war in August 1961.  Given that the Veteran having been 
told he was going to war appears to be the type of stressor that 
cannot be verified, the Board has considered whether this event 
constitutes a stressor event of the type contemplated by the new 
38 C.F.R. § 3.304(f)(3).  

The Board finds that the Veteran's reported stressor is not 
considered to be "related to the veteran's fear of hostile 
military or terrorist activity " as contemplated by 38 C.F.R. 
§ 3.304(f)(3).  While the Veteran's stressor does arguably 
involve "threatened death or serious injury," the Board notes 
that all of the examples of such stressor events (actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft) involve immediate or imminent threats 
to the Veteran or others.  The threat that was posed to the 
Veteran in the case at hand was of a future danger, that he would 
be going to war, not a present threat, such as the imminent 
possibility of an explosion, gunfire, or other attack.  The Board 
therefore finds that the stressor involving the Veteran's having 
been told he was going to war does not satisfy the criteria of 
38 C.F.R. § 3.304(f)(3).  

For similar reasons, the Board finds that two of the Veteran's 
other stressors do not satisfy the 38 C.F.R. § 3.304(f)(3) 
definition.  The first of these stressors involves him having 
previously been in a plane that crashed a couple of weeks later; 
and the second involves his hearing about a helicopter that 
crashed while transporting troops.  Both of these stressors 
involve events that had already happened and did not present an 
immediate threat to the Veteran himself.  Therefore, while both 
of these stressors may, in fact, be sufficient to produce PTSD in 
the Veteran, these stressors must be verified before they may be 
acknowledged as qualifying stressors for the purpose of 
establishing entitlement to service connection.

As discussed above, VA has been unable to verify a reported 
helicopter crash, while the Veteran did not provide additional 
information that is sufficient to verify the plane crash.  
According to the March 2010 DPRIS response, the United States 
Army Europe (USAREUR) historian stationed in Heidelberg, Germany, 
reported that the USAREUR does not document an incident in which 
a helicopter crashed in Germany in 1961.  Research of the United 
States Army Aircraft Accident Reports for 1961 did not document 
an incident in which a helicopter crashed in Germany in 1961.  
The National Records Center (NRC) was unable to locate unit 
records for the 34th Signal Battalion for 1961.  VA has therefore 
been unable to verify a stressor involving a helicopter or a 
plane crash.

The Veteran's final stressor involves his having witnessed a 
sergeant's suicide in March or April 1961.  The Veteran reported 
that the sergeant jumped out of a third or fourth floor window at 
the Veteran's barracks (Krabbenloch Kaserne).  He landed on his 
head just below the Veteran's room.  The Veteran and his friends 
went down to check on him and found the sergeant's body.  The 
Veteran was stationed with Delta Company of the 34th Signal 
Battalion, VII Corps Regiment.  At his June 2007 hearing, the 
Veteran testified that he was questioned by the Criminal 
Investigation Department (CID) two or three times about this 
incident.  He also indicated the sergeant was in the Headquarters 
Company of the 34th Signal Battalion. 

As noted above, the Board remanded this case in June 2008 in 
order to attempt stressor verification.  Unfortunately, the 1961 
incident was outside of the Army Crime Records 40-year retention 
timeframe and VA has otherwise been unable to verify this 
stressor.  Thus, the claims folder contains no evidence of the 
alleged in-service stressor incidents that VA has been able to 
verify.  With respect to the Veteran's own statements, the Board 
is not required to accept a Veteran's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
   
Accordingly, the claim is denied as the preponderance of the 
evidence is against a finding that the Veteran engaged in combat 
with the enemy while on active duty, his reported stressors are 
unrelated to fear of hostile military or terrorist activity 
consistent with the places, types, and circumstances of his 
service, and there is no independent verification of the 
Veteran's reported in-service stressors.  There is no benefit of 
the doubt that could be resolved in favor of the Veteran.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).  

B.  Bilateral Hearing Loss

The Veteran claims entitlement to service connection for 
bilateral hearing loss.  He essentially contends that this 
disability was caused by his in-service noise exposure, including 
explosive and gunfire on the practice range.  He also reported 
noise exposure related to his military occupational specialty 
(MOS) of radio teletype operator, which exposed him to loud noise 
from radio and teletype equipment, as well as a very loud 
generators to power this equipment.  

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.

The Board acknowledges that the lack of any evidence that a 
veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure 
to disease or injury in service that would adversely affect 
the auditory system and post- service test results meeting 
the criteria of 38 C.F.R. § 3.385....  For example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though 
still not meeting the requirements for 'disability' under 
38 C.F.R. § 3.385, and (b) post-service audiometric testing 
produces findings meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider whether there is a 
medically sound basis to attribute the post-service 
findings to the injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

According to the July 2010 VA audiological examination report, 
the Veteran's left ear auditory thresholds were 25, 25, 20, 25, 
and 35 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, 
respectively, for an average of 26.25 decibels.  His left ear 
speech recognition score was 96 percent.  The examiner diagnosed 
left ear hearing loss, not disabling.  

The Board finds that the Veteran does not have left hearing loss 
that satisfies any of the thresholds listed in 38 C.F.R. § 3.385.  
Specifically, none of the auditory thresholds from any of the 
relevant frequencies is above 40 decibels, the left ear does not 
have three audio thresholds at or above 26 decibels, and the left 
ear's speech discrimination score is not less than 94 percent.

The Board notes that the Veteran, while a lay person, is 
competent to report difficulty hearing.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  However, he is 
not competent to diagnose hearing loss as defined by VA 
regulations, see Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992), and the competent medical evidence does not show that he 
currently meets VA's requirements for a left ear hearing loss 
disability.  Without a currently diagnosed disability, service 
connection for left ear hearing loss may not be granted.  See 
Brammer, supra.

The July 2010 right ear audiogram results reflect that the 
Veteran's right ear auditory thresholds were 25, 30, 25, 50, and 
50 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, 
respectively, for an average of 38.75 decibels.  His right ear 
speech recognition score was 80 percent.  The examiner diagnosed 
moderate, right ear sensorineural hearing loss.

The Veteran is diagnosed with right ear hearing loss for VA 
purposes, as his auditory threshold and speech recognition scores 
satisfy the requirements of 38 C.F.R. § 3.385.  The Veteran has 
at least one frequency at 40 decibels or greater (3000 and 4000 
Hertz readings are each 50 decibels); three or more auditory 
thresholds of at least 26 decibels (1000 Hertz reading at 30 
decibels, and 3000 and 4000 Hertz readings at 50 decibels), and 
has a speech discrimination score of less than 94 percent (speech 
discrimination is at 80 percent).

In terms of in-service hearing loss, the Veteran's June 1959 
induction examination report includes right ear audiometer 
findings of (with the converted ISO units in parentheses): 500 Hz 
= 5 dB (20 dB); 1000 Hz = 5 dB (15 dB); 2000 Hz = 0 dB (10 dB); 
3000 Hz = not tested; 4000 Hz = not tested.  He scored 15/15 
bilaterally on whispered voice testing.  The Veteran reported a 
history of chronic external otitis with no current disability.  
He reported no past or current ear trouble on his November 1959 
induction medical history report.

The Veteran's January 1962 separation examination report includes 
right ear audiometer findings of (with the converted ISO units in 
parentheses): 500 Hz = 5 dB (20 dB); 1000 Hz = 5 dB (15 dB); 2000 
Hz = 10 dB (20 dB); 3000 Hz = not tested; 4000 Hz = 0 dB (5 dB).  
He scored 15/15 bilaterally on whispered voice testing.  The 
Veteran reported a history of chronic draining of the ears ten 
years ago and noted no problems since then on his January 1962 
separation medical history report.  

There are two medical opinions of record that address the nexus 
question.  The first of these is a January 2006 opinion from the 
Veteran's VA physician.  She stated that the Veteran has multiple 
medical conditions that reportedly developed while he was in the 
service.  He reported chronic exposure to loud noise while in the 
military, including rifle fire and grenade explosions during 
infantry training.  She concluded that, "Given the patient's 
history, it is as likely as not that his conditions were service-
connected."  


The other etiology opinion appears in the July 2010 VA 
examination report.  The examiner found that the Veteran's 
hearing loss was less likely as not caused by or a result of 
noise trauma in the Army.  The examiner noted normal in-service 
hearing bilaterally.  The examiner noted that the Institute of 
Medicine (IOM) has concluded that, based on current knowledge of 
cochlear physiology, there was no sufficient scientific basis for 
the existence of delayed onset hearing loss.  The examiner noted 
that the IOM did not rule out that delayed onset hearing might 
exist, but because the requisite longitudinal animal and human 
studies have not been done, and based on current knowledge of 
acoustic trauma and the instantaneous or rapid development of 
noise induced hearing loss, there was no reasonable basis for 
delayed-onset hearing loss.  This opinion was based on review of 
the Veteran's claims folder and on interview and examination of 
the Veteran himself.  Review of his claims file included his 
service treatment records.  Interview of the Veteran revealed 
that the Veteran claimed explosive and gunfire on the practice 
range in the Army.  He reported he often had to listen to a loud 
beat frequency oscillator.  He reported no high level 
occupational or recreation noise in civilian life.  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448- 9 (2000).  The Court has expressly declined 
to adopt a 'treating physician rule' which would afford greater 
weight to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri, supra.

The Board finds both opinions to be probative to the question at 
hand, as they were offered by individuals who are qualified 
through education, training, or experience to provide competent 
medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  The VA opinion was offered 
by an audiologist, while the other opinion was given by the 
Veteran's physician.  

The Board finds more probative value in the July 2010 examiner's 
opinion, however, because it is based upon review of the 
Veteran's claim file, including his service treatment records.  
It further provides a well-supported rationale with citation to 
medical authority that is based on both the facts of the 
Veteran's case and pertinent medical principles.  The Board 
therefore finds that this opinion is highly probative to the 
issue at hand. 

As noted above, the opinion of the Veteran's treating physician 
is not afforded extra weight by virtue of her position as the 
Veteran's treating physician.  In fact, the Board finds that, 
although the Veteran's treating physician is familiar with his 
recent medical history, the probative value of her opinion must 
be diminished by her lack of access to the Veteran's service 
treatment records.  While this lack of access alone is not fatal 
to the Veteran's claim, the physician's opinion does not 
expressly take into account the Veteran's normal hearing 
thresholds upon his separation from service.  The Board finds 
that the physician's failure to address the service treatment 
records severely diminishes the probative value of her opinion. 

The Board also finds that the probative value of the VA treating 
physician's opinion is diminished to the extent that it relies 
upon the Veteran's own uncorroborated reports of his medical 
history, most specifically on the Veteran's testimony as to 
continuity of symptomatology.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (holding that the Board may reject a medical 
opinion that is based on facts that have been found to be 
inaccurate or that are contradicted by other facts of record); 
see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on lay statement renders a medical report incredible 
only if the Board rejects the credibility of the lay statements).  
The Veteran testified at his Board hearing that they would just 
turn up the radio volume to be able to continue performing their 
duties.  He reported on his August 2004 claim form that his 
disability began in 1962 but was first diagnosed as hearing loss 
later.  

In the case at hand, the Veteran is competent to testify that he 
experienced hearing loss and that he first noticed this 
disability during service.  The competency of an individual to 
testify, however, must be distinguished from the credibility of 
the testimony.  

In the case at hand, the Board notes that the Veteran's lay 
testimony of continuity of symptomatology is contradicted by his 
January 1962 separation medical history report, as the only ear 
problems he noted on this record was a history of chronic 
draining of the ears that had resolved ten years earlier.  The 
Board finds the Veteran's contemporaneous denial of ear problems 
at the time of his separation from service, as well as his normal 
audiogram readings at that time, to be more credible and 
persuasive than his subjective reports of hearing loss 
approximately four decades following his separation from service.  
Therefore, the Board must also reject the VA physician's etiology 
opinion to the extent that it relies upon the Veteran's own 
recitation of his medical history.  

In summary, for the reasons and bases set forth above, the Board 
finds that entitlement to service connection for bilateral 
hearing loss is not warranted.  The competent and probative 
evidence of record does not establish that the Veteran has a 
current left ear hearing loss that satisfies VA's criteria for 
hearing loss disability.  The preponderance of the evidence also 
weighs against finding that the Veteran's current right ear 
hearing loss is etiologically related to his in-service acoustic 
trauma.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

C.  Tinnitus
	
The Veteran has also claimed entitlement to service connection 
for tinnitus, which he also contends was related to the in-
service noise exposure that was described above.  His service 
treatment records, including the June 1959 induction and the 
January 1962 separation examination and medical history reports, 
do not reflect complaints of or treatment for tinnitus during 
service.  

The Veteran has testified that he noticed his tinnitus during 
service.  At his June 2007 hearing, the Veteran testified that 
his tinnitus began early in his military career, on the rifle and 
grenade ranges.  He testified that the tinnitus was constant and 
that it was sometimes so bad at night that he would wake up and 
scream with it.  

The January 2006 VA physician's opinion notes that the Veteran 
reportedly developed tinnitus while he was in service.  She noted 
the Veteran's chronic exposure to loud noise while in the 
military, including rifle fire and grenade explosions during 
infantry training.  The physician opined that, given the 
Veteran's history, it is as likely as not that his conditions 
were service-connected. 

The July 2010 VA examination report noted that the Veteran 
reported his tinnitus was a gradual onset while in the Army.  He 
reported his tinnitus is constant.  The examiner opined that the 
Veteran's tinnitus is as likely as not a symptom associated with 
his hearing loss.  The examiner found that the Veteran's tinnitus 
was less likely as not caused by or a result of noise trauma in 
the Army.  The rationale behind this opinion is the same as was 
provided for the right ear hearing loss.  Briefly, the examiner 
noted that, according to the IOM, there is no sufficient 
scientific basis for the existence of delayed onset hearing loss.  

The Board finds the VA examiner's etiology opinion to be the most 
probative evidence of record for the same reasons as it found the 
July 2010 opinion to be more probative than the physician's 
January 2006 opinion.  Specifically, as discussed above, the July 
2010 opinion is the only one that contemplates the lack of 
pertinent in-service complaints.  Both the January 2006 opinion 
and the Veteran's own testimony of having noticed tinnitus in 
service are contradicted by the Veteran's service treatment 
records, including his denial of current ear problems at the time 
of his separation.  This diminishes the credibility of the 
Veteran's June 2007 testimony, which was provided approximately 
35 years following his separation from service.  It further 
renders the January 2006 opinion less probative because it is 
based on noncredible testimony.  See Kowalski, supra; see also 
Coburn, supra.
 
In summary, for the reasons and bases set forth above, the Board 
finds that service connection for tinnitus is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


